 Case 1:20-cv-00725-JTN-SJB ECF No. 4 filed 08/06/20 PageID.117 Page 1 of 5



                        United States District Court
                        Western District of Michigan

Keith A. Goodwin,

      Petitioner,
                                         Civil No. 1:20-725
v.
                                         Hon. Janet Neff

Kent County District Attorney
Judge Paul L. Maloney,

      Respondents.


             Defendant’s Pre-Motion Conference Request




                                     1
     Case 1:20-cv-00725-JTN-SJB ECF No. 4 filed 08/06/20 PageID.118 Page 2 of 5



         Pursuant to this Court’s Practice Guideline IV(A)(1), defendant respectfully

requests a pre-motion conference to address his anticipated motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6). Plaintiff brings this action against

a United States District Judge alleging that the judge violated his rights when

entering summary judgment against him in a prior suit. Absolute judicial immunity

precludes claims against judicial officers arising from their official actions.

Accordingly, defendant U.S. District Judge Paul Maloney respectfully intends to

move to dismiss plaintiff’s claims against him because Judge Maloney is entitled

to absolute judicial immunity from plaintiff’s claims.

I.       Judge Maloney is Entitled to Absolute Judicial Immunity

         In 2019, plaintiff Keith Goodwin filed a pro se suit against Flagstar Bank

seeking to discharge approximately $70,000 in mortgage debt and alleging that

Flagstar discriminated against him. (Goodwin v. Flagstar, 1:19CV00859, ECF No.

1 (W.D. Mich.)). Flagstar moved to dismiss and for summary judgment and argued

that plaintiff had failed to articulate a viable claim against it because it had no

relationship with plaintiff and plaintiff did not owe Flagstar any debt. (Flagstar,

ECF No. 8).

         U.S. Magistrate Judge Green reviewed the matter and recommended that the

Court dismiss Goodwin’s claims and grant Flagstar summary judgment because

Goodwin failed to state a viable claim and the evidence showed that the debt


                                            1
  Case 1:20-cv-00725-JTN-SJB ECF No. 4 filed 08/06/20 PageID.119 Page 3 of 5



Goodwin alleged as the basis of his claim did not exist. (Flagstar, ECF No. 18).

Judge Paul Maloney adopted Magistrate Judge Green’s recommendation and

granted Flagstar summary judgment on January 17, 2020. (See Flagstar, ECF No.

20). Goodwin did not appeal. (See Flagstar).

      Plaintiff filed this action in the 17th Circuit Court, Kent County Michigan,

against Judge Paul Maloney alleging that Judge Maloney committed fraud,

violated RICO, and violated his civil rights under 42 U.S.C. § 1983, when Judge

Maloney entered summary judgment against him in Flagstar. (Compl., ECF No. 1-

1, PageID.36–43).

      “Like other forms of official immunity, judicial immunity is an immunity

from suit, not just from ultimate assessment of damages.” Mireles v. Waco, 502

U.S. 9, 11 (1991). “Accordingly, judicial immunity is not overcome by allegations

of bad faith or malice, the existence of which ordinarily cannot be resolved without

engaging in discovery and eventual trial.” Id.

      “Absolute judicial immunity attaches only to actions undertaken in a judicial

capacity.” Barnes v. Winchell, 105 F.3d 1111, 1116 (6th Cir. 1997). “Whether an

act is judicial depends on ‘the ‘nature’ and ‘function’ of the act, not the ‘act’

itself.’” Id. “In examining the functions normally performed by a judge, courts

have found that ‘paradigmatic judicial acts’ are those that involve ‘resolving

disputes between parties who have invoked the jurisdiction of a court.’” Barnes v.


                                           2
  Case 1:20-cv-00725-JTN-SJB ECF No. 4 filed 08/06/20 PageID.120 Page 4 of 5



Winchell, 105 F.3d 1111, 1116 (6th Cir. 1997). Accordingly, “granting motions for

summary judgment . . . are paradigmatically judicial” actions. Cooper v. Rapp, 702

F. App’x 328, 332 (6th Cir. 2017).

      Here, Judge Maloney is entitled to absolute judicial immunity. Plaintiff’s

claims arise entirely from Judge Maloney’s entry of summary judgment against

him in a previous case. Granting summary judgment is a “paradigmatically

judicial” act. Therefore, absolute judicial immunity bars plaintiff’s claims against

Judge Maloney in this case.

                                              Respectfully submitted,

                                              Matthew Schneider
                                              United States Attorney

                                              s/Zak Toomey
                                              Zak Toomey (MO 61618)
                                              Assistant U.S. Attorney
                                              Eastern District of Michigan
                                              211 W. Fort St., Ste. 2001
                                              Detroit, MI 48226
                                              (313) 226-9617
Date: August 6, 2020                          Email: zak.toomey@usdoj.gov




                                          3
  Case 1:20-cv-00725-JTN-SJB ECF No. 4 filed 08/06/20 PageID.121 Page 5 of 5




                              Certificate of Service

      I hereby certify that on August 6, 2020, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system, which will send

notification of such filing to the following:

      I further certify that I have mailed by U.S. mail the foregoing paper to the

following non-ECF participants:


      Keith A. Goodwin
      1135 Benjamin Ave. SE
      Grand Rapids, MI 49506



                                                s/Zak Toomey
                                                Zak Toomey
                                                Assistant U.S. Attorney




                                           4
